Citation Nr: 9931092	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder to include allergic conjunctivitis, compound myopic 
astigmatism, and decreased visual acuity.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
October 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1994 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part denied service connection for 
a disorder of the eyes.  

In May 1997 the Board remanded the issue of service 
connection for a bilateral eye disorder for further 
development.  The case has since been returned to the Board 
for further appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral eye disorder to include allergic conjunctivitis, 
compound myopic astigmatism, and decreased visual acuity is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral eye to include allergic conjunctivitis, compound 
myopic astigmatism, and decreased visual acuity disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for a specific diagnosis 
of an eye disorder.  On examination on September 6, 1984 
vision was measured as being 20/200 in both eyes.  No 
diagnosis was rendered.  It was noted that the veteran had an 
optometry appointment scheduled for September 11, 1984.  

The record indicates that the veteran did not undergo an 
optometry examination on September 11, 1984, but on September 
10, 1984.  The record shows that the veteran's visual acuity 
was specifically evaluated on this date.  

On examination, vision was measured as 20/70 uncorrected in 
both eyes, and 20/20 in both eyes with correction.  Near 
visual acuity was described as 20/20 in both eyes.  No 
diagnosis was rendered.  

A claim, in pertinent part, for service connection for the 
eyes was submitted in October 1993.  

Private medical records from the Solomon Anthony Clinic show 
no documentation of a diagnosis or treatment of an eye 
disorder.  

The veteran underwent, in pertinent part, a VA examination of 
the eyes in December 1993.  Complaints that eyes watered and 
became red were noted.  Uncorrected vision in both eyes was 
20/800.  Corrected vision was 20/20.  The conjunctivae were 
injected and watery in both eyes with some tarsal papillae 
present in both eyes.  The diagnoses were chronic allergic 
conjunctivitis in both eyes, and compound myopic astigmatism 
in both eyes.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a bilateral eye disorder must be denied as not well grounded.  

The record shows evidence of decreased vision of the eyes in 
service.  There is no documentation of a diagnosis of a 
specific bilateral eye disorder.  On VA examination in 
December 1993, the veteran was diagnosed with chronic 
allergic conjunctivitis and compound myopic astigmatism of 
both eyes.  There was no opinion or other evidence linking 
either of these conditions or any other eye disorder to 
service.  Nor is there any other medical evidence in the 
record of an opinion linking the current bilateral eye 
disorder to service.  The Board additionally notes that 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1999).  

There is no in-service documentation of the veteran 
sustaining an injury to either of his eyes resulting in 
aggravation of a pre-existing eye disorder.  The Board also 
notes that there is no competent evidence of a nexus between 
his current eye disorder and any alleged in-service injury or 
aggravation.  See 38 C.F.R. § 3.306 (1999); see also 
VAOPGCPREC 82-90 (finding that service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a congenital or development defect which 
was subject to a superimposed disease or injury during 
service).

Following the May 1997 Board remand, the veteran submitted 
multiple medical releases pertaining to treatment of his eye 
condition.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  



In this case, the veteran did not indicate that any of the 
records he requested would well-ground his claim.  Therefore, 
the RO performed beyond what it was required to in this 
instance by attempting to obtain all records specified by the 
veteran.  The RO was unable to obtain any of these records.  
Most medical sources did not reply and one was returned as 
undeliverable.  The Board therefore finds that the RO more 
than discharged its duty in this instance.  

The veteran's own lay testimony regarding the origin of his 
current disability will not suffice.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board also notes that the May 1997 Board remand 
instructed the RO to search for a September 11, 1984 
optometry examination report.  The record shows that the RO 
requested such a record from the National Personnel Records 
Center (NPRC), and was told that no medical records were on 
file and that it was thought that such records had already 
been sent to VA.  

After a careful review of the veteran's service medical 
records, the Board notes that the notation to a September 11, 
1984 optometry appointment was made in the September 6, 1984 
examination report.  The record indicates that the veteran 
did undergo a specific visual examination but that it was 
conducted on September 10, 1984 rather than September 11.  
The examination report shows that the veteran's eyes were 
specifically examined, both for uncorrected and corrected 
vision.  

His near and far visual acuity were also specifically 
examined.  The report indicates that this was the focus of 
the examination.  In addition, there are service medical 
records subsequent to September 10, 1984, further indicating 
that all of the veteran's pertinent service records have 
already been obtained.  

Because the veteran has failed to provide competent evidence 
of a nexus between his current variously diagnosed bilateral 
eye disorder and military service, the Board finds that his 
claim of entitlement to service connection for a bilateral 
eye disorder must be denied as not well grounded.  

As the veteran's claim for service connection for a bilateral 
eye disorder to include allergic conjunctivitis, compound 
myopic astigmatism, and decreased visual acuity is not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a bilateral eye 
disorder to include allergic conjunctivitis, compound myopic 
astigmatism, and decreased visual acuity, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

